                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0023-JCC
10                           Plaintiff,                   MINUTE ORDER
11                v.

12    LEE JAMES CLINE,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion to extend the
18   briefing schedule of Defendant’s motion to dismiss the indictment (Dkt. No. 43). Having
19   thoroughly considered the motion and the relevant record, and finding good cause, the Court
20   hereby GRANTS the motion. The Government’s response to Defendant’s motion to dismiss the
21   indictment shall be filed no later than February 4, 2020. Defendant’s reply in support of his
22   motion to dismiss the indictment shall be filed no later than February 7, 2020. The Clerk is
23   DIRECTED to renote Defendant’s motion to dismiss the indictment (Dkt. No. 40) to February 7,
24   2020.
25           //
26           //


     MINUTE ORDER
     CR19-0023-JCC
     PAGE - 1
 1         DATED this 3rd day of February 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0023-JCC
     PAGE - 2
